NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 and 4/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Examiner recommends incorporating the language “Visible Light Communication” into the previous title.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (Lines 26-35) recites (with some emphasis in bold):
“wherein 
an arbitrary time recording phase for an image recording by the camera is allowed, wherein an arbitrary recording start time for the image recording by the camera is allowed, 
an arbitrary implementation of an updating of the image content, typically line by line with a time offset, is performed for the imaging device, 
an arbitrary implementation of a readout timing and thus coherent shutter timings of the receiving camera is allowed, 
and a synchronisation is performed subsequently, on the basis of the image recordings not recorded in synchronised fashion”.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
insufficient antecedent basis for the limitation “the image content” and its unclear if this is a new term being introduced for the said updating OR if this is referring to one of the many previous claimed terms (i.e. image data, images, image sequence, difference image, etc.) for the said updating.
	Therefore, due to the lack in clarity (per lines 26-35), these features in claim 1 are considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Furthermore, claims 2-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for depending from rejected claim 1.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudiger (WO 2015188948).

	As per independent claim 1, Rudiger teaches a method for time synchronisation of the optical transmission of data in free space from a transmitter to at least one receiver (Abstract, Para[0001-0003, 0015-0020, 0120-0124 & 0268-0272], Figure 1: display 1 is the “transmitter” and camera 5 is the “receiver”), 
wherein the transmitter is an imaging device with a plurality of pixels, which are controlled by image data (s(i, j, m)) of an image sequence (s.sub.n(i, j)) that represent images, and the data provided for transmission are divided into a data sequence (d.sub.n(i, j)) from a data packet comprising a number of data bits and each data bit is associated with at least one of the pixels, and wherein the data packets are each (Abstract, Figure 1: display 1 is the “transmitter” and camera 5 is the “receiver”, Para[0001-0003, 0015-0020, 0041-0044 & 0268-0272] disclosing modulated amplitude values), 
wherein the modulation of the image data (s(i, j, m)) is performed with a time difference (Para[0041-0044]), 
the image sequence (s.sub.n(i, j)) is formed from image pairs of successive images, and wherein the data sequence (d.sub.n(i, j)) is formed from pixel-based data packets (d(i, j, m)), of which each second data packet to be superposed (d(i, j , 2 m+1)) corresponds to the preceding first pixel-based data packet to be superposed (d(i, j, 2 m)) with reversed sign, and wherein each first pixel-based data packet to be superposed (d(i, j, 2 m)) is superposed with each first image of an image pair and each second pixel-based data packet (d(i, j, 2 m+1)) to be superposed is superposed with each second image of the image pair, and a difference image is generated in the receiver for recovery of the data sequence (d.sub.n(i, j)) from each image pair by subtraction of the second image of an image pair from the first image of the same image pair pixel by pixel (Abstract, Figure 1, and Para[0015-0020, 0041-0044 & 0268-0272]), 
the receiver comprises a camera capable of recording video to be arranged at a distance from the imaging device, wherein the camera receives the image sequence (s.sub.n(i, j)) sent by the imaging device (Abstract, Para[0001-0003 and 0079-0091], Figure 1: display 1 is the “transmitter” which sends the image sequence to the camera 5 as the “receiver”).
The remaining claim 1 features (per lines 26-35) which recites:
“wherein 
an arbitrary time recording phase for an image recording by the camera is allowed, wherein an arbitrary recording start time for the image recording by the camera is allowed, 
an arbitrary implementation of an updating of the image content, typically line by line with a time offset, is performed for the imaging device, 
an arbitrary implementation of a readout timing and thus coherent shutter timings of the receiving camera is allowed, 
and a synchronisation is performed subsequently, on the basis of the image recordings not recorded in synchronised fashion”, are rejected as discussed above in the 35 USC § 112 rejection section of this Office Action. 
Since the full meaning of these claim features are not entirely clear, Examiner will not provide an explicit claim mapping at this time. 
However, the Examiner points to the few additional prior art references (cited on the PTO-892) which appear to be highly related to Applicant’s features (in lines 26-35) in the analogous art of Visible Light Communication “optical transmission of data in free space” from a display transmitter to at least one camera receiver.
These additional art references may potentially be used in combination with the prior art Rudiger as a matter of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention. Therefore, it would be advantageous to consider these art references when determining a suitable amendment. The Examiner recommends scheduling an interview for clarification 

	As per claim 2, Rudiger teaches the method according to claim 1, wherein the image sequence (s.sub.n(i, j)) is an image sequence of successive image pairs if identical images each with identical image data (s(i, j, m)) (Rudiger: para[0176-0179]).

	As per claim 9, Rudiger teaches the method according to claim 1, wherein the same pixel-based data packet (d(i, j, 2 m)) is superposed with each image pair (Rudiger: para [0180-0181]).

	As per claim 19, Rudiger teaches a device for carrying out the method according to claim 1 (This claim is rejected for the same reasons over the prior art teachings discussed in claim 1, the said method may be applied to a “device” as shown by Rudiger’s Figure 1: “display 1” is the transmitter AND “camera 5” is the receiver).


Allowable Subject Matter
Claim 3 (and its dependent claims 4-8) AND claim 10 (and its dependent claims 11-18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Mon - Fri 12:00-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698